Exhibit 10.1


EXECUTION VERSION

SECOND AMENDMENT AND FIRST INCREMENTAL ASSUMPTION AGREEMENT dated as of December
3, 2015 (this “Agreement”), to the CREDIT AGREEMENT, dated as of May 9, 2014 (as
amended by that certain First Amendment, dated as of December 22, 2014, the
“Existing Credit Agreement”; and after the effectiveness of the amendments
thereto contemplated hereby, the “Credit Agreement”), among DIAMOND RESORTS
CORPORATION, a Maryland corporation (the “Borrower”), DIAMOND RESORTS
INTERNATIONAL, INC., a Delaware corporation (“Holdings”), the Lenders from time
to time party thereto and Credit Suisse AG, Cayman Islands Branch, as
Administrative Agent and Collateral Agent.
A.Pursuant to the Existing Credit Agreement, the Lenders have extended, and have
agreed to extend, credit to the Borrower.
B.    The Borrower has requested (i) Incremental Term Loan Commitments pursuant
to Section 2.22 of the Existing Credit Agreement, (ii) that each Person set
forth on Schedule I hereto (each, a “2015 Incremental Term Lender”) make Other
Term Loans on the terms provided for herein in the aggregate principal amount
set forth opposite such Person’s name on Schedule I hereto (the “2015
Incremental Term Loans”) to the Borrower on the Second Amendment Effective Date
(as defined below) and (iii) that certain provisions of the Existing Credit
Agreement be amended as set forth herein. It is acknowledged that the initial
issue price of the 2015 Incremental Term Loans will result in such loans not
being fungible with the Term Loans made on the Closing Date (the “Existing Term
Loans”) for United States federal income tax purposes.
C.    Each 2015 Incremental Term Lender is willing to make its 2015 Incremental
Term Loans to the Borrower on the Second Amendment Effective Date on the terms
set forth herein and in the Existing Credit Agreement and subject to the
conditions set forth herein.
D.    The undersigned Lenders, which constitute the Required Lenders, are
willing to so amend the Existing Credit Agreement on the terms and subject to
the conditions set forth herein.
E.    This Agreement is an Incremental Assumption Agreement under and as defined
in the Existing Credit Agreement.
F.    The repayment schedule with respect to the 2015 Incremental Term Loans
contemplated by Section 2.11(a)(ii) of the Existing Credit Agreement is set
forth in Section 3(d) herein and, after giving effect to the amendment
contemplated in Section 3(d) herein, will be set forth in Section 2.11(a)(i) of
the Credit Agreement.
Accordingly, in consideration of the mutual agreements herein contained and
other good and valuable consideration, the sufficiency and receipt of which are
hereby acknowledged, the parties hereto agree as follows:




--------------------------------------------------------------------------------

 

SECTION 1.    Defined Terms. Capitalized terms used but not defined herein
(including in the recitals hereto) shall have the meanings given to them in the
Existing Credit Agreement. The rules of interpretation set forth in Section 1.02
of the Existing Credit Agreement are hereby incorporated by reference herein,
mutatis mutandis. As used herein, the term “Incremental Term Loan Transactions”
means, collectively, (a) the execution, delivery and performance by each Loan
Party of this Agreement, the provision of the Incremental Term Loan Commitments
and the borrowing of the 2015 Incremental Term Loans hereunder and (b) the
payment of fees, costs and expenses incurred in connection with the foregoing
(the “Transaction Costs”).
SECTION 2.    Incremental Term Loan Commitments. (a) Each 2015 Incremental Term
Lender hereby agrees, severally and not jointly, on the terms set forth herein
and in the Existing Credit Agreement and subject to the conditions set forth
herein, to make 2015 Incremental Term Loans to the Borrower on the Second
Amendment Effective Date in an aggregate principal amount not to exceed the
amount set forth opposite such 2015 Incremental Term Lender’s name on Schedule I
hereto (it being agreed that the 2015 Incremental Term Loans shall be funded at
98% of the principal amount thereof, and notwithstanding said discount all
calculations hereunder and under the Credit Agreement with respect to the 2015
Incremental Term Loans, including the accrual of interest and the repayment or
prepayment of principal, shall be based on 100% of the stated principal amount
thereof). Amounts borrowed under this Section 2(a) and repaid or prepaid may not
be reborrowed. The Incremental Facility Closing Date with respect to the
Incremental Term Loan Commitments provided for hereby shall be the Second
Amendment Effective Date. The 2015 Incremental Term Loans shall have the same
terms that apply to the Existing Term Loans (as modified hereby), other than the
date of initial borrowing and the date from which interest begins to accrue
(which in each case shall be the Second Amendment Effective Date in the case of
the 2015 Incremental Term Loans) and the issue price (which shall be as provided
above).
(b)    Unless the context shall otherwise require, from and after the Second
Amendment Effective Date, the 2015 Incremental Term Loans shall constitute
“Other Term Loans” and “Term Loans” and each 2015 Incremental Term Lender shall
in such capacity constitute a “Term Lender”, “Incremental Term Lender” and
“Lender”, in each case for all purposes of the Credit Agreement and the other
Loan Documents.
(c)    The proceeds of the 2015 Incremental Term Loans shall be used by the
Borrower to pay the Transaction Costs and for general corporate purposes of
Holdings, the Borrower and the other Restricted Subsidiaries.
(d)    Unless previously terminated, the commitments of each 2015 Incremental
Term Lender pursuant to Section 2(a) shall terminate upon the earlier of (i) the
making of its 2015 Incremental Term Loans on the Second Amendment Effective Date
or (ii) 5:00 p.m., New York City time, on December 3, 2015.
(e)    The initial Borrowings of the 2015 Incremental Term Loans shall be in
such amounts and shall have such Interest Periods as shall be required so that
(A) such Borrowings shall be coterminous with the Borrowings in effect on the
Second Amendment Effective Date with respect to the Existing Term Loans and (B)
each Borrowing of 2015 Incremental Term Loans shall be in an aggregate principal
amount that represents the percentage of the 2015 Incremental Term Loans that is
the same as the percentage of the Existing Term Loans that is

2



--------------------------------------------------------------------------------

 

represented by the Borrowing outstanding on the Second Amendment Effective Date
(as of immediately prior to the effectiveness hereof) that is coterminous
therewith.
SECTION 3.    Amendments to the Credit Agreement. Subject to the satisfaction of
the conditions set forth in Section 5 hereof, the Existing Credit Agreement is
hereby amended as follows:
(a)    The cover page of the Existing Credit Agreement is hereby amended by
adding the following new legend after the line that reads “as Joint Lead
Arrangers and Joint Lead Bookrunners”:
“THE 2015 INCREMENTAL TERM LOANS ISSUED PURSUANT TO THIS AGREEMENT WERE ISSUED
WITH ORIGINAL ISSUE DISCOUNT FOR PURPOSES OF SECTION 1271 ET SEQ. OF THE UNITED
STATES INTERNAL REVENUE CODE OF 1986, AS AMENDED FROM TIME TO TIME. BEGINNING NO
LATER THAN 10 DAYS AFTER THE SECOND AMENDMENT EFFECTIVE DATE, A LENDER THAT MADE
A 2015 INCREMENTAL TERM LOAN MAY OBTAIN THE ISSUE PRICE, AMOUNT OF ORIGINAL
ISSUE DISCOUNT, ISSUE DATE AND YIELD TO MATURITY OF THE LOANS BY SUBMITTING A
WRITTEN REQUEST FOR SUCH INFORMATION TO THE BORROWER AT THE ADDRESS SET FORTH IN
SECTION 9.01(a).”
(b)    Section 1.01 of the Existing Credit Agreement is hereby amended by
inserting the following new defined terms in the appropriate alphabetical order
therein:
“2015 Incremental Term Loans” means the Other Term Loans in an aggregate
principal amount of up to $150,000,000 made on the Second Amendment Effective
Date to the Borrower pursuant to the Second Amendment and First Incremental
Assumption Agreement.
“Second Amendment and First Incremental Assumption Agreement” means the Second
Amendment and First Incremental Assumption Agreement under this Agreement, dated
as of December 3, 2015.
“Second Amendment Effective Date” means the Second Amendment Effective Date (as
defined in the Second Amendment and First Incremental Assumption Agreement).
(c)    Section 1.01 of the Existing Credit Agreement is hereby further amended
by amending the definition of each of the following terms:
(i)    The definition of the term “Adjusted EBITDA” is hereby amended by
deleting the stricken text (indicated textually in the same manner as the
following example: stricken text) and by adding the bold, underlined text
(indicated textually in the same manner as the following example: underlined
text) as follows:
“Adjusted EBITDA” for any period shall mean the sum of Consolidated Net Income,
plus, without duplication and to the extent deducted in calculating such
Consolidated

3



--------------------------------------------------------------------------------

 

Net Income, the sum for Holdings, the Borrower and the other Restricted
Subsidiaries (and, for the avoidance of doubt, eliminating all accounts of the
Unrestricted Subsidiaries) of: (a) all income tax expense (benefit) for such
period; plus (b) Consolidated Interest Expense for such period; plus (c)
depreciation and amortization for such period; plus (d) vacation interest cost
of sales for such period; plus (e) loss on extinguishment of debt for such
period; plus (f) impairments and other write-offs for such period; plus (g) loss
on the sale of assets for such period; plus (h) amortization of loan origination
costs for such period; plus (i) amortization of portfolio discount premium for
such period; plus (j) any non-cash charges attributable to the FLRX Judgment or
any Permitted FLRX Settlement; plus (k) any non-cash charges related to
stock-based compensation for such period; plus (l) all other non-cash charges
for such period (excluding any such noncash charge to the extent that it
represents an accrual of or reserve for cash expenditures in any future period);
less (l m) gain on the sale of assets for such period; less (m n) amortization
of portfolio premium discount for such period; less (n o) to the extent not
deducted in determining Consolidated Net Income for such period (or reflected in
any previous non-cash charge referred to in clause (j) above), all cash payments
made during such period attributable to the FLRX Judgment or any Permitted FLRX
Settlement; less (o p) all non-cash items of income for such period (excluding
any noncash accruals of revenue in the ordinary course of business to the extent
required by accrual-based accounting). Notwithstanding the foregoing, items
specified in clauses (a) and (c) through (o p) above (other than clauses (j) and
(n o) above) that are attributable to a Restricted Subsidiary shall be added to
Consolidated Net Income to compute Adjusted EBITDA only to the extent (and in
the same proportion, including by reason of minority interests) that such items
of such Restricted Subsidiary were included in calculating Consolidated Net
Income and only, with respect to items specified in clauses (a) and (c) through
(k l) above (other than clause (j) above), if a corresponding amount would be
permitted at the date of determination to be dividended to Holdings by such
Restricted Subsidiary without prior approval (that has not been obtained),
pursuant to the terms of its certificate or articles of incorporation or other
constitutive document or any agreement or instrument or any provision of law,
statute, rule or regulation or order of any court or other Governmental
Authority, in each case applicable to such Restricted Subsidiary or its
stockholders.
(ii)    The definition of the term “Agreement Value” is hereby deleted in its
entirety.
(iii)    The definition of the term “Balance Sheet Assets” is hereby amended by
deleting the stricken text (indicated textually in the same manner as the
following example: stricken text) and by adding the bold, underlined text
(indicated textually in the same manner as the following example: underlined
text) as follows:
“Balance Sheet Assets” shall mean, at any time, the consolidated assets of
Holdings, the Borrower and the other Restricted Subsidiaries consisting of: (i)
cash escrow and restricted cash unavailable for use by Holdings, the Borrower or
any Restricted Subsidiary due to contractual or other restrictions; (ii)
mortgages and contracts receivable, net; (iii) due from related parties,

4



--------------------------------------------------------------------------------

 

net; (iv) other receivables, net; (v) income tax receivables, net; (vi) prepaid
expenses and other assets, net; (vii) deferred tax assets; and (vii viii) any
other assets (other than cash and cash equivalents, assets held for sale, unsold
vacation interests, net, goodwill, other intangible assets, net, and assets
constituting “property, plant and equipment”).
(iv)    The definition of the term “Balance Sheet Liabilities” is hereby amended
by deleting the stricken text (indicated textually in the same manner as the
following example: stricken text) and by adding the bold, underlined text
(indicated textually in the same manner as the following example: underlined
text) as follows
“Balance Sheet Liabilities” shall mean, at any time, the consolidated
liabilities of Holdings, the Borrower and the other Restricted Subsidiaries
consisting of: (i) accounts payable; (ii) due to related parties, net; (iii)
accrued liabilities; (iv) income taxes payable; (v) deferred income taxes; (vi)
deferred revenues; (vii) derivative liabilities; and (vii) (viii) any other
liabilities (other than notes payable, senior secured or unsecured notes,
securitization and notes funding facilities and any other Indebtedness).
(v)    The definition of the term “Class” is hereby amended by inserting the
following sentences after the last sentence of the definition of the term
“Class”:
“Notwithstanding any provision herein to the contrary and notwithstanding that
the 2015 Incremental Term Loans are Other Term Loans and thus constitute a
separate Class of Loans from the Term Loans made on the Closing Date, from and
after the Second Amendment Effective Date, the 2015 Incremental Term Loans shall
be treated as part of the same Class of Loans as the Term Loans made on the
Closing Date for all purposes hereof and the other Loan Documents, including for
purposes of any determination of Majority in Interest of the Term Lenders, the
Lenders of any Class, the Term Loans contained in any Borrowing or the
application of repayments or prepayments of the Term Loans. It is agreed that
the 2015 Incremental Term Loans are being established as Other Term Loans in a
separate Class of Loans from the Term Loans made on the Closing Date (as
distinguished from additional Term Loans established as part of the Class
consisting of the Term Loans made on the Closing Date) solely (i) as a result of
the 2015 Incremental Term Loans not being fungible for Federal income tax
purposes with the Term Loans made on the Closing Date due to the initial issue
price thereof and (ii) to enable interested parties to separately identify Term
Loans as 2015 Incremental Term Loans or Term Loans made on the Closing Date (and
the Second Amendment and First Incremental Assumption Agreement and the other
Loan Documents shall be construed and enforced to give effect to the foregoing).
For record keeping purposes, each Term Loan made on the Closing Date shall be
designated as a “Term Loan B” or “TL B”, and each 2015 Incremental Term Loan
shall be designated as a “Term Loan C” or “TL C.”
(vi)    The definition of the term “Consolidated Net Income” is hereby amended
by inserting “or losses” immediately after “any gains” in clause (e) thereof.

5



--------------------------------------------------------------------------------

 

(vii)    The definition of the term “ECF Percentage” is hereby amended by
replacing (i) both references to “1.00:1.00” therein with “1.50:1.00” and (ii)
the reference to “1.50:1.00” therein with “2.00:1.00”.
(viii)    The definition of the term “Indebtedness” is hereby amended by
deleting “valued at the Agreement Value thereof” in clause (i) thereof.
(ix)    The definition of the term “Material Indebtedness” is hereby amended by
replacing “Agreement Value of” therein with “net obligations of Holdings, the
Borrower or any other Restricted Subsidiary, as the case may be, under”.
(d)    Section 2.11(a)(i) of the Existing Credit Agreement is hereby amended and
restated in its entirety as follows:
“The Borrower shall pay to the Administrative Agent, for the account of the Term
Lenders, on the dates set forth below, or if any such date is not a Business
Day, on the next preceding Business Day (each such date being called a
“Repayment Date”), a principal amount of the Term Loans other than Other Term
Loans made after the Second Amendment Effective Date (including the Term Loans
made on the Closing Date and the 2015 Incremental Term Loans) (as adjusted from
time to time after the Second Amendment Effective Date pursuant to
Sections 2.11(b), 2.12, 2.13(e) and 2.22(d) (it being acknowledged that the
table set forth below takes into account adjustments made pursuant to Section
2.13(e) to give effect to a mandatory prepayment made pursuant to Section
2.13(c) prior to the Second Amendment Effective Date)) equal to the amount set
forth below for such date, together in each case with accrued and unpaid
interest on the principal amount to be paid to but excluding the date of such
payment:



6



--------------------------------------------------------------------------------

 

Repayment Date
Amount
December 31, 2015
$0
March 31, 2016
$0
June 30, 2016
$0
September 30, 2016
$0
December 31, 2016
$0
March 31, 2017
$1,473,501.96
June 30, 2017
$1,473,501.96
September 30, 2017
$1,473,501.96
December 31, 2017
$1,473,501.96
March 30, 2018
$1,473,501.96
June 30, 2018
$1,473,501.96
September 30, 2018
$1,473,501.96
December 31, 2018
$1,473,501.96
March 31, 2019
$1,473,501.96
June 30, 2019
$1,473,501.96
September 30, 2019
$1,473,501.96
December 31, 2019
$1,473,501.96
March 31, 2020
$1,473,501.96
June 30, 2020
$1,473,501.96
September 30, 2020
$1,473,501.96
December 31, 2020
$1,473,501.96
March 31, 2021
$1,473,501.96
Term Loan Maturity Date
$549,616,230.71



It is agreed that as of the Second Amendment Effective Date, the aggregate
outstanding principal amount of (x) Term Loans made on the Closing Date is
$424,665,764 and (y) 2015 Incremental Term Loans is $150,000,000”.
(e)    Section 2.12(d) of the Existing Credit Agreement is hereby amended by
replacing “fifteen-month anniversary of the Closing Date” with “date that is six
months following the Second Amendment Effective Date”.
(f)    Section 6.01(i) of the Existing Credit Agreement is hereby amended by
replacing “Loan Party” therein with “Restricted Subsidiary”.
(g)    Section 6.01(l) of the Existing Credit Agreement is hereby amended by
inserting “or resulting from the usage of credit cards or similar arrangements
providing for charging privileges, in each case” immediately after “the
financing of insurance premiums”.
(h)    Section 6.01 of the Existing Credit Agreement is hereby amended by (i)
deleting “and” at the end of clause (p), (ii) replacing the “.” at the end of
clause (q) with “; and” and (iii) adding the following new clause (r)
immediately after clause (q) therein:

7



--------------------------------------------------------------------------------

 

“(r) Guarantees by the Borrower or any other Loan Party provided in the ordinary
course of business in respect of Indebtedness of any customer of Holdings or any
Restricted Subsidiary incurred from an unaffiliated financial institution in
connection with such customer’s purchase of Vacation Interests from Holdings or
any Restricted Subsidiary.”
(i)    Section 6.04 of the Existing Credit Agreement is hereby amended by (i)
deleting “and” at the end of clause (m), (ii) replacing the “.” at the end of
clause (n) with “; and” and (iii) adding the following new clause (o)
immediately after clause (n) therein:
“(o) Investments consisting of Guarantees by the Borrower or any other Loan
Party made in compliance with Section 6.01(r).”
SECTION 4.    Notice. This Agreement shall constitute the notice required to be
delivered by the Borrower with respect to the 2015 Incremental Term Loans
pursuant to Section 2.22(a) of the Existing Credit Agreement.
SECTION 5.    Conditions Precedent to Effectiveness. The effectiveness of this
Agreement and the obligations of each 2015 Incremental Term Lender to make 2015
Incremental Term Loans shall be subject to the satisfaction or waiver of the
following conditions precedent (the first Business Day on which such conditions
precedent are so satisfied or waived, the “Second Amendment Effective Date”):
(a)    the Administrative Agent shall have received counterparts of this
Agreement that, when taken together, bear the signatures of (i) the Borrower,
Holdings and the Guarantors, (ii) the Administrative Agent, (iii) each 2015
Incremental Term Lender and (iv) Lenders constituting the Required Lenders;
(b)    at the time of and immediately after the Incremental Term Loan
Transactions, no Default or Event of Default shall have occurred and be
continuing;
(c)    the representations and warranties set forth in Article III of the Credit
Agreement and in each other Loan Document shall be true and correct (i) in the
case of the representations and warranties qualified as to materiality, in all
respects, and (ii) otherwise, in all material respects, in each case on and as
of the Second Amendment Effective Date with the same effect as though made on
and as of such date, except to the extent such representations and warranties
expressly relate to an earlier date, in which case such representations and
warranties shall be true and correct as of such earlier date;
(d)    the Administrative Agent shall have received a certificate, dated as of
the Second Amendment Effective Date and executed by a Financial Officer of the
Borrower, certifying (i) as to the satisfaction of the conditions set forth in
paragraphs (b) and (c) above, (ii) that the representations and warranties of
each Loan Party set forth in Sections 6(a) hereof are true and correct in all
material respects and (iii) that the representations and warranties contained in
Sections 3.05 and 3.21 of the Credit Agreement are true and correct in all
material respects; provided that (x) Section 3.05 of the Credit Agreement shall
be deemed to refer to the most recent financial statements furnished pursuant to
Section 5.04(a) and 5.04(b) of the Credit Agreement, respectively, prior to the
Second Amendment Effective Date and (y) with respect

8



--------------------------------------------------------------------------------

 

to the representations and warranties in Section 3.21 of the Credit Agreement,
the words “Closing Date” in each place set forth therein shall be deemed to be
“Second Amendment Effective Date” and the word “Transactions” shall be deemed to
be “Incremental Term Loan Transactions”;
(e)    the Administrative Agent shall have received a notice of Borrowing in
respect of the 2015 Incremental Term Loans on the date hereof in accordance with
the terms hereof;
(f)    the Administrative Agent shall have received a certificate, in form and
substance reasonably satisfactory to the Administrative Agent, from the chief
financial officer of Holdings to the effect that Holdings and its Subsidiaries,
on a consolidated basis after giving effect to the Incremental Term Loan
Transactions, are solvent;
(g)    the Administrative Agent shall have received, on behalf of itself and the
Lenders, a favorable written opinion of (i) Katten Muchin Rosenman LLP, counsel
for Holdings and the Borrower and (ii) each local counsel listed on Schedule
4.02(b) of the Existing Credit Agreement, in each case (A) dated the Second
Amendment Effective Date, (B) addressed to the Administrative Agent, the
Collateral Agent and the Lenders, and (C) in customary form and substance for
transactions of this type, and Holdings and the Borrower hereby request such
counsel to deliver such opinions;
(h)    the Administrative Agent shall have received (i) a copy of the
certificate or articles of incorporation, certificate of formation or other
constitutive document, including all amendments thereto, of each Loan Party,
certified as of a recent date by the Secretary of State of the state of its
organization, and a certificate as to the good standing of each Loan Party as of
a recent date, from such Secretary of State (or, in each case, a comparable
governmental official, if available); (ii) a certificate of the Secretary or
Assistant Secretary of each Loan Party dated the Second Amendment Effective Date
and certifying (A) that attached thereto is a true and complete copy of the
by-laws, or operating, management or partnership agreement of such Loan Party as
in effect on the Second Amendment Effective Date and at all times since a date
prior to the date of the resolutions described in clause (B) below, (B) that
attached thereto is a true and complete copy of resolutions duly adopted by the
board of directors, board of managers or members of other governing body, as
applicable, of such Loan Party authorizing the execution, delivery and
performance of this Agreement and, in the case of the Borrower, the borrowings
hereunder, and that such resolutions have not been modified, rescinded or
amended and are in full force and effect, (C) that the certificate or articles
of incorporation, partnership agreement or other constitutive document of such
Loan Party have not been amended since the date of the last amendment thereto
shown on the certificate of good standing furnished pursuant to clause (i)
above, and (D) as to the incumbency and specimen signature of each officer
executing any Loan Document or any other document delivered in connection
herewith on behalf of such Loan Party; (iii) a certificate of another officer as
to the incumbency and specimen signature of the Secretary or Assistant Secretary
executing the certificate pursuant to clause (ii) above; and (iv) such other
documents as the Lenders or the Administrative Agent may reasonably request;
(i)    the Administrative Agent shall have received, at least five Business Days
prior to the Second Amendment Effective Date, all documentation and other
information required by regulatory authorities under applicable “know your
customer” and anti-money

9



--------------------------------------------------------------------------------

 

laundering rules and regulations, including the USA PATRIOT Act, that has been
reasonably requested by the Administrative Agent or any 2015 Incremental Term
Lender;
(j)    the Administrative Agent shall have received, substantially concurrently
with the making of the 2015 Incremental Term Loans, (i) the aggregate Consent
Fee (as defined below) and (ii) all Fees and other amounts due and payable to
the Administrative Agent, including, to the extent invoiced, reimbursement or
payment of all out-of-pocket expenses (including the reasonable fees,
disbursements and other charges of legal counsel) required to be reimbursed or
paid by Holdings and the Borrower under the Credit Agreement or under any other
Loan Document; and
(k)    Credit Suisse Securities (USA) LLC shall have received all fees and
expenses separately agreed in writing by the Borrower and Credit Suisse
Securities (USA) LLC in connection herewith.
The Administrative Agent shall notify the Borrower of the Second Amendment
Effective Date, and such notice shall be conclusive and binding.
SECTION 6.    Representations and Warranties. To induce the other parties hereto
to enter into this Agreement, each of Holdings, the Borrower and the Guarantors
jointly and severally represents and warrants to each of the Lenders (including
each 2015 Incremental Term Lender) and the Administrative Agent that (a) this
Agreement has been duly authorized, executed and delivered by Holdings, the
Borrower and the Guarantors, and this Agreement constitutes a legal, valid and
binding obligation of Holdings, the Borrower and the Guarantors party hereto,
subject to applicable bankruptcy, insolvency, moratorium, reorganization,
fraudulent conveyance or other similar laws affecting creditors’ rights
generally and to general principles of equity; (b) the representations and
warranties set forth in Article III of the Credit Agreement and in each other
Loan Document are true and correct (i) in the case of the representations and
warranties qualified as to materiality, in all respects, and (ii) otherwise, in
all material respects, in each case on and as of the Second Amendment Effective
Date with the same effect as though made on and as of such date, except to the
extent such representations and warranties expressly relate to an earlier date,
in which case such representations and warranties shall be true and correct as
of such earlier date; provided that (x) Section 3.05 of the Credit Agreement
shall be deemed to refer to the most recent financial statements furnished
pursuant to Section 5.04(a) and 5.04(b) of the Credit Agreement, respectively,
prior to the Second Amendment Effective Date and (y) with respect to the
representations and warranties in Section 3.21 of the Credit Agreement, the
words “Closing Date” in each place set forth therein shall be deemed to be
“Second Amendment Effective Date” and the word “Transactions” shall be deemed to
be “Incremental Term Loan Transactions”; and (c) at the time and immediately
after the Incremental Term Loan Transactions, no Default or Event of Default
will have occurred and be continuing.
SECTION 7.    Consent Fee. The Borrower agrees to pay to the Administrative
Agent, for the account of each Lender (other than each 2015 Incremental Term
Lender, in its capacity as such) that executes and delivers a signature page to
this Agreement to the Administrative Agent (or its counsel) on or prior to the
Second Amendment Effective Date, a consent fee (the “Consent Fee”) in an amount
equal to 0.15% of the aggregate principal amount of the Term Loans and Revolving
Credit Commitments (whether used or unused) of such Lender as of such date
(other than, for the

10



--------------------------------------------------------------------------------

 

avoidance of doubt, 2015 Incremental Term Loans); provided that no such Consent
Fees shall be payable if this Agreement does not become effective in accordance
with Section 5 hereof. The Consent Fees shall be payable in immediately
available funds on and subject to the occurrence of, the Second Amendment
Effective Date, shall not be subject to setoff or counterclaim and shall be in
addition to any other fees or amounts referred to in Section 5 hereof.
SECTION 8.    Further Assurances. Each Loan Party further agrees to take any
action that is reasonably requested by the Administrative Agent to effect the
purposes of this Agreement and the transactions contemplated hereby.
SECTION 9.    Effect of this Agreement. Except as expressly set forth herein,
this Agreement shall not by implication or otherwise limit, impair, constitute a
waiver of, or otherwise affect the rights and remedies of the Lenders or the
Agents under the Credit Agreement or any other Loan Document, and shall not
alter, modify, amend or in any way affect any of the terms, conditions,
obligations, covenants or agreements contained in the Credit Agreement or any
other Loan Document, all of which are ratified and affirmed in all respects and
shall continue in full force and effect. Nothing herein shall be deemed to
entitle any Loan Party to obtain a consent to, or a waiver, amendment,
modification or other change of, any of the terms, conditions, obligations,
covenants or agreements contained in the Credit Agreement or any other Loan
Document in similar or different circumstances. This Agreement shall apply and
be effective only with respect to the provisions of the Credit Agreement and the
other Loan Documents specifically referred to herein. After the Second Amendment
Effective Date, any reference to the Credit Agreement, and the terms “this
Agreement”, “herein”, “hereunder”, “hereto”, “hereof” and words of similar
import in the Credit Agreement, shall, unless the context otherwise requires,
mean the Credit Agreement as modified hereby. This Agreement shall constitute a
“Loan Document” and an “Incremental Assumption Agreement” for all purposes of
the Credit Agreement and the other Loan Documents.
SECTION 10.    Acknowledgement and Consent Reaffirmation. Each Loan Party hereby
acknowledges that it has read this Agreement and consents to the terms hereof
and the transactions contemplated hereby and further hereby affirms, confirms
and agrees that (a) notwithstanding the effectiveness of this Agreement and the
transactions contemplated hereby, the obligations of such Loan Party under each
of the Loan Documents to which it is a party shall not be impaired and each of
the Loan Documents to which such Loan Party is a party is, and shall continue to
be, in full force and effect and is hereby confirmed and ratified in all
respects, in each case, as amended hereby and (b) its Guarantee of the
Obligations, and the pledge of and/or grant of a security interest in its
property and assets as Collateral to secure the Obligations, all as and to the
extent provided in the Security Documents as originally executed, shall continue
in full force and effect in respect of, and to secure, the Obligations
(including the 2015 Incremental Term Loans) for the benefit of the Secured
Parties (including each 2015 Incremental Term Lender).
SECTION 11.    Counterparts. This Agreement may be executed in counterparts (and
by different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page to this
Agreement by facsimile or other electronic method of transmission shall be
effective as delivery of a manually signed counterpart of this Agreement.

11



--------------------------------------------------------------------------------

 

SECTION 12.    Applicable Law. (a) THIS AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
(b)    EACH OF HOLDINGS, THE BORROWER AND EACH OTHER LOAN PARTY HEREBY
IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE
EXCLUSIVE JURISDICTION OF ANY NEW YORK STATE COURT OR FEDERAL COURT OF THE
UNITED STATES OF AMERICA SITTING IN NEW YORK CITY, AND ANY APPELLATE COURT FROM
ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR THE TRANSACTIONS RELATED HERETO, OR FOR THE RECOGNITION OR
ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR
PROCEEDING SHALL BE HEARD AND DETERMINED ONLY IN SUCH NEW YORK STATE OR, TO THE
EXTENT PERMITTED BY LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO
AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE
CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR
IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS AGREEMENT SHALL AFFECT ANY
RIGHT THAT THE ADMINISTRATIVE AGENT, THE COLLATERAL AGENT OR ANY LENDER MAY
OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR
THE TRANSACTIONS RELATED HERETO AGAINST ANY LOAN PARTY OR ITS RESPECTIVE
PROPERTIES IN THE COURTS OF ANY JURISDICTION.
(c)    EACH OF HOLDINGS, THE BORROWER AND EACH OTHER LOAN PARTY HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT IT MAY LEGALLY AND
EFFECTIVELY DO SO, ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE
LAYING OF VENUE OF ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR THE TRANSACTIONS RELATED HERETO IN ANY NEW YORK STATE OR
FEDERAL COURT SITTING IN NEW YORK CITY. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, THE DEFENSE OF AN
INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH
COURT.
(d)    EACH PARTY TO THIS AGREEMENT IRREVOCABLY CONSENTS TO SERVICE OF PROCESS
IN THE MANNER PROVIDED FOR NOTICES IN SECTION 9.01 OF THE CREDIT AGREEMENT.
NOTHING IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE
PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.
(e)    EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY
LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF UNDER OR IN CONNECTION WITH
THIS AGREEMENT. EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY

12



--------------------------------------------------------------------------------

 

WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 12(e).
SECTION 13.    Headings. Section headings used herein are for convenience of
reference only, are not part of this Agreement and shall not affect the
construction of, or be taken into consideration in interpreting, this Agreement.
[Remainder of page intentionally left blank]





13



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their duly authorized officers, all as of the date first above
written.


DIAMOND RESORTS INTERNATIONAL, INC.,
by
 
/s/ Jared T. Finkelstein
 
Name: Jared T. Finkelstein
 
Title: Authorized Officer



DIAMOND RESORTS CORPORATION,
by
 
/s/ Jared T. Finkelstein
 
Name: Jared T. Finkelstein
 
Title: Authorized Officer






--------------------------------------------------------------------------------

    
GUARANTORS:

AB Blue Acquisition, LLC
Diamond Resorts International Marketing, Inc.
Diamond Resorts Villas of Sedona Development, LLC
AHC Professionals US Majority, LLC
Diamond Resorts International Marketing Mexico, LLC
Diamond Resorts West Maui Development, LLC
AHC Professionals US Minority, LLC
Diamond Resorts International, LLC
DPM Acquisition, LLC
AKGI-St. Maarten N.V.
Diamond Resorts Las Vegas Development, LLC
DPM Holdings, LLC
Chestnut Farms, LLC
Diamond Resorts Management & Exchange Holding Company
DPM RP Subsidiary, LLC
Crescent One, LLC
Diamond Resorts Management, Inc.
DR Polo Development LLC
Cumberland Gate, LLC
Diamond Resorts MGV Development LLC
Florida Diamond Resorts Management, LLC
Diamond Asia Development, Inc.
Diamond Resorts Mortgage Holdings, LLC
Foster Shores, LLC
Diamond Resorts Beachwoods Development, LLC
Diamond Resorts Mystic Dunes Development, LLC
Four C’s Hospitality, LLC
Diamond Resorts Beach Quarters Development, LLC
Diamond Resorts Oceanaire Development, LLC
Galaxy Exchange Company
Diamond Resorts Boardwalk Development, LLC
Diamond Resorts Ocean Beach Club Development, LLC
George Acquisition Subsidiary, Inc.
Diamond Resorts California Collection Development, LLC
Diamond Resorts Palm Springs Development, LLC
Ginger Creek, LLC
Diamond Resorts Centralized Services Company
Diamond Resorts Poco Diablo Development, LLC
Grand Escapes, LLC
Diamond Resorts Citrus Share Holding, LLC
Diamond Resorts Poipu Development, LLC
ILX Acquisition, Inc.
Diamond Resorts Coral Sands Development, LLC
Diamond Resorts Port Royal Development, LLC
ILX Acquisition, LLC
Diamond Resorts Cypress Pointe I Development, LLC
Diamond Resorts Powhatan Development, LLC
International Timeshares Marketing, LLC
Diamond Resorts Cypress Pointe II Development, LLC
Diamond Resorts Residual Assets Development, LLC
Island One, Inc
Diamond Resorts Cypress Pointe III Development, LLC
Diamond Resorts Residual Assets Finance, LLC
Island One Development, LLC
Diamond Resorts Daytona Development, LLC
Diamond Resorts Residual Assets M&E, LLC
Island One Resorts Management Corporation
Diamond Resorts Desert Isle Development, LLC
Diamond Resorts Ridge on Sedona Development, LLC
Lake Tahoe Resort Partners, LLC
Diamond Resorts Developer and Sales Holding Company
Diamond Resorts Ridge Pointe Development, LLC
Mazatlan Development Inc.
Diamond Resorts DPM Development LLC
Diamond Resorts San Luis Bay Development, LLC
MMG Development Corp.
Diamond Resorts Epic Mortgage Holdings, LLC
Diamond Resorts Santa Fe Development, LLC
Mystic Dunes, LLC
Diamond Resorts Fall Creek Development, LLC
Diamond Resorts Scottsdale Development, LLC
Mystic Dunes Myrtle Beach, LLC
Diamond Resorts Finance Holding Company
Diamond Resorts Sedona Springs Development, LLC
Navigo Vacation Club, Inc.
Diamond Resorts Financial Services, Inc.
Diamond Resorts Sedona Summit Development, LLC
Nevada HK F&B Services, LLC
Diamond Resorts GK Development, LLC
Diamond Resorts St. Croix Development, LLC
Poipu Resort Partners, L.P.
Diamond Resorts Grand Beach I Development, LLC
Diamond Resorts Steamboat Development, LLC
Resort Management International, Inc.
Diamond Resorts Grand Beach II Development, LLC
Diamond Resorts Tahoe Beach & Ski Development, LLC
Resorts Development International, Inc.
Diamond Resorts Greensprings Development, LLC
Diamond Resorts Tahoe Seasons Development, LLC
Tempus Acquisition, LLC
Diamond Resorts Hawaii Collection Development, LLC
Diamond Resorts Teton Club Development, LLC
Tempus Holdings, LLC
Diamond Resorts Hilton Head Development, LLC
Diamond Resorts Turtle Cay Development, LLC
Walsham Lake, LLC
Diamond Resorts HK, LLC
Diamond Resorts U.S. Collection Development, LLC
West Maui Resort Partners, L.P.
Diamond Resorts International Club, Inc.
Diamond Resorts Villa Mirage Development, LLC
 




--------------------------------------------------------------------------------

 



 
By:
/s/ Jared T. Finkelstein
 
Name: Jared T. Finkelstein
 
Title: Authorized Officer
 
 
 
Acting on behalf of each of the Guarantors set forth above






--------------------------------------------------------------------------------




CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as Administrative Agent, Collateral
Agent and a Lender,
by
 
/s/ Bill O’Daly
 
Name: Bill O’Daly
 
Title: Authorized Signatory





by
 
/s/ D. Andrew Maletta
 
Name: D. Andrew Maletta
 
Title: Authorized Signatory






--------------------------------------------------------------------------------

 

SCHEDULE I


2015 Incremental Term Loans
2015 Incremental Term Lender
2015 Incremental Term Loan Amount
Credit Suisse AG, Cayman Islands Branch
$150,000,000.00
TOTAL
$150,000,000.00







